                                    UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                         Minute Entry
Hearing Information:
                   Debtor:   DESERT VALLEY STEAM CARPET CLEANING LLC
             Case Number:    2:20-BK-00570-BKM         Chapter: 11

       Date / Time / Room:   THURSDAY, APRIL 15, 2021 01:30 PM TELEPHONIC HRGS

      Bankruptcy Judge:      BRENDA K. MARTIN
          Courtroom Clerk:   RENEE BRYANT
           Reporter / ECR:   N/A                                                                                          0.00


Matter:
          CONTINUED HEARING ON APPROVAL OF AMENDED DISCLOSURE STATEMENT FILED BY SHAWN
          AUBREY MCCABE OF WRIGHT LAW OFFICES PLC ON BEHALF OF DESERT VALLEY STEAM CARPET
          CLEANING LLC .
          R / M #: 197 / 0



Appearances:

     SHAWN AUBREY MCCABE, ATTORNEY FOR DESERT VALLEY STEAM CARPET CLEANING LLC
     PATRICK R. BARROWCLOUGH, ATTORNEY FOR ATLAS RESIDENTIAL
     TIMOTHY COLLIER, ATTORNEY FOR JAMIE AND VICTOR GRANADO
     PATRICK KEERY, ATTORNEY FOR DESERT VALLEY STEAM CARPET CLEANING LLC , AND KEERY MCCUE, PLLC

Proceedings:                                                                                                       1.00

     Mr. McCabe apologizes for the late filing last night. He does not object to any request to continue today's
     hearing.

     Mr. Barrowclough states he has not had sufficient time to review the disclosure statement and would like a
     continuance. He expresses his frustration with the disclosure statement being filed last night.

     Mr. McMcabe walks through the third amended disclosure statement.

     COURT: IT IS ORDERED SETTING A CONTINUED HEARING ON MAY 5, 2021, AT 1:30 P.M. ANY WRITTEN
     RESPONSES SHALL BE FILED BY APRIL 28, 2021.




  Case
Page 1 of 1 2:20-bk-00570-BKM            Doc 233 Filed 04/15/21 Entered 04/16/21 10:36:21     Desc
                                                                                       04/16/2021 10:36:05AM
                                          Main Document Page 1 of 1
